—Judgment unanimously affirmed. Memorandum: We agree with the suppression court that the police had probable cause to pursue and arrest defendant. An officer received a description of the suspect over the police radio and from the victim (see, People v Sekoll, *927254 AD2d 797); the victim pointed out defendant, who was walking along the street, as the person who robbed him (see, People v Grant, 254 AD2d 700); and defendant fled when the pursuing officer directed him to stop (see, People v Lindsay, 249 AD2d 937, lv denied 92 NY2d 900). The bargained-for sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J. — Robbery, 1st Degree.) Present — Pine, J. P., Hayes, Pigott, Jr., Scudder and Balio, JJ.